This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KANDACE ZACHARIAS,

 3          Plaintiff-Appellant,

 4 v.                                             No. 33,553

 5 ARCH HURLEY CONSERVANCY,

 6          Defendants-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF QUAY COUNTY
 8 Donna J. Mowrer, District Judge

 9   Martin E. Threet & Associates
10   Martin E. Threet
11   Alonzo Maestas
12   Albuquerque, NM

13 for Appellant

14   Butt, Thorton & Baehr, P.C.
15   Emily A. Franke
16   Raul Sedillo
17   Neysa E. Lujan
18   Albuquerque, NM

19 for Appellee

20                                 MEMORANDUM OPINION

21 FRY, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary affirmance has been filed and the time for doing

3 so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.


5
6                                         CYNTHIA A. FRY, Judge

7 WE CONCUR:



8
9 JONATHAN B. SUTIN, Judge


10
11 MICHAEL E. VIGIL, Judge




                                             2